DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/28/2020 has been considered by the examiner.  The submission is in compliance with the provisions of 37 CFR 1.97.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	The claim recites, inter alia, “A readable storage medium, storing a computer instruction that…”  After close inspection, the Examiner respectfully notes that the disclosure, discloses in pages 14 – 15 of the application as filed:
Based on the same inventive concept, an embodiment of the present disclosure discloses a readable storage medium, having stored thereon a computer instruction that, when run on a computer, causes the computer to perform the steps of the information processing method disclosed in the embodiment as shown in Fig. 1.
In an alternative implementation process, the computer readable storage medium includes: a Universal Serial Bus flash drive (USB), a mobile hard disk drive, a Read-Only memory (ROM), a Random Access Memory (RAM), a magnetic disk or an optical disk and various storage mediums capable of storing program codes. 
In the embodiment of the present disclosure, it should be understood that the disclosed devices and methods may be achieved in other ways. For example, the embodiments of the devices described above are only schematic, for example, the unit or the division of the unit is only a logical function division, and there may be other division modes in actual implementation, for example, multiple units or components may be combined or integrated into another system, or some features may be ignored, or not executed. In addition, the displayed or discussed mutual coupling or direct coupling or communication connection may be indirect coupling or communication connection through some interfaces, devices or units, and may be electrical or other forms. 
Each functional unit in the embodiment of the present disclosure may be integrated in one processing unit, or each unit may also be an independent physical module. 
The integrated unit may be stored in a computer-readable storage medium if being implemented in the form of a software functional unit and sold or used as a standalone product. Based on such understanding, all or part of the technical solutions of the embodiment of the present disclosure may be embodied in the form of a software product, the computer software product is stored in a storage medium, and includes several instructions which are used for enabling a computer device, such as a personal computer, a server, a network device, or a processor, to execute all or part of the steps of the method in each embodiment of the present disclosure. The above storage medium includes: a USB flash drive, a mobile hard disk drive, a ROM, a RAM, a magnetic disk or an optical disk and various mediums capable of storing program codes.

	Therefore, the readable storage medium of the claim includes transitory propagating signals.  As a result, the claim pertains to non-statutory subject matter.
However, the Examiner respectfully submits a claim drawn to such a readable storage medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim.  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.  For additional information, please see the Patents’ Official Gazette notice published February 23, 2010 (1351 OG 212).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 - 14 rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZHANG (US PgPub No. 2017/0315870). 
Regarding claim 1, ZHANG teaches an information processing method, comprising: when photographing by a plurality of cameras comprised in a terminal (paragraph 0092 multiple cameras), acquiring a first pixel value of a current photographed image (paragraph 0095; capture image with CCD sensor); determining, by the terminal, that a total Central Processing Unit (CPU) occupancy rate is greater than or equal to a first threshold, wherein the first threshold is (figures 1 – 2, in relation to item S203; determining, by the terminal, that a total Central Processing Unit (CPU) occupancy rate is greater than or equal to a first threshold, wherein the first threshold is), when a pixel value of a photographing application corresponding to the plurality of cameras is set to the first pixel value (paragraph 0095; capture image with CCD sensor), a maximum value of the total CPU occupancy rate allowed when the photographing application is running (figure 2 item S203 – S204; a maximum value of the total CPU occupancy rate allowed when the photographing application is running); and turning off, by the terminal, at least one of applications running in the background, as to that the total CPU occupancy rate is less than the first threshold (figure 2 item S206; turning off, by the terminal, at least one of applications running in the background, as to that the total CPU occupancy rate is less than the first threshold).

Regarding claim 2, as mentioned above in the discussion of claim 1, ZHANG teach all of the limitations of the parent claim.  Additionally, ZHANG teaches wherein turning off, by the terminal, the at least one of applications running in the background comprises: detecting, by the terminal, a CPU occupancy rate of each of the applications running in the background (figures  1 – 2, preset level; detecting, by the terminal, a CPU occupancy rate of each of the applications running in the background); determining, by the terminal, the at least one application from the applications running in the background according to the CPU occupancy rate of each application (figure 2 item S203 – S206; determining, by the terminal, the at least one application from the applications running in the background according to the CPU occupancy rate of each application); and turning off, by the terminal, the at least one application (figure 2 items S206/S208; turning off, by the terminal, the at least one application).

Regarding claim 3, as mentioned above in the discussion of claim 2, ZHANG teach all of the limitations of the parent claim.  Additionally, ZHANG teaches wherein determining, by the terminal, the at least one application from the applications running in the background according to the CPU occupancy rate of each application comprises: 
determining, by the terminal, the at least one application from the applications running in the background according to the CPU occupancy rate of each application and an importance level to which the each application belongs (figures 3A-3B program types and threshold; determining, by the terminal, the at least one application from the applications running in the background according to the CPU occupancy rate of each application and an importance level to which the each application belongs); or, 
determining, by the terminal, the at least one application from the applications running in the background according to the CPU occupancy rate of each application and a priority of the each application (figures 3A-3B white list; determining, by the terminal, the at least one application from the applications running in the background according to the CPU occupancy rate of each application and a priority of the each application); or, 
determining, by the terminal, the at least one application from the applications running in the background according to the CPU occupancy rate of each application, an importance level to which the each application belongs, and a priority of the each application (figures 3A-3B white list; determining, by the terminal, the at least one application from the applications running in the background according to the CPU occupancy rate of each application, an importance level to which the each application belongs, and a priority of the each application).

Regarding claim 4, as mentioned above in the discussion of claim 1, ZHANG teach all of the limitations of the parent claim.  Additionally, ZHANG teaches wherein after turning off, by the terminal, the at least one of applications running in the background, the method further comprising: when photographing by the plurality of cameras (paragraph 0092; when photographing by the plurality of cameras), determining, by the terminal, that a first application automatically starts running in the background (figure 2 application program run; determining, by the terminal, that a first application automatically starts running in the background); determining, by the terminal, that a preset application list does not comprise the first application, wherein applications in the preset application list are allowed to run in the background (figures 3A-3B program type/white list; determining, by the terminal, that a preset application list does not comprise the first application, wherein applications in the preset application list are allowed to run in the background) when the plurality of cameras are photographing (paragraph 0092; when the plurality of cameras are photographing); and turning off, by the terminal, the first application (figures 2 and 3A-3B clean; turning off, by the terminal, the first application).

Regarding claim 5, ZHANG teaches a terminal (paragraph 0092 multiple cameras), comprising: an acquiring element (paragraph 0095 light sensor i.e. CMOS or CCD), configured to acquire, when photographing by a plurality of cameras comprised in the terminal (paragraph 0092 multiple cameras), a first pixel value of a current photographed image (paragraph 0095; capture image with CCD sensor); a determining element, configured to determine that a total Central Processing Unit (CPU) occupancy rate is greater than or equal to a first threshold, wherein the first threshold is (figures 1 – 2, in relation to item S203; a determining element, configured to determine that a total Central Processing Unit (CPU) occupancy rate is greater than or equal to a first threshold, wherein the first threshold is), after a pixel value of a photographing application corresponding to the plurality of cameras is set to the first pixel value (paragraph 0095; capture image with CCD sensor), a maximum value of the total CPU occupancy rate allowed when the photographing application is running (figure 2 item S203 – S204; a maximum value of the total CPU occupancy rate allowed when the photographing application is running); and an executing element, configured to turn off, by the terminal, at least one of applications running in the background, as to that the total CPU occupancy rate is less than the first threshold (figure 2 item S206; an executing element S203, configured to turn off, by the terminal, at least one of applications running in the background, as to that the total CPU occupancy rate is less than the first threshold).

Regarding claim 6, as mentioned above in the discussion of claim 5, ZHANG teach all of the limitations of the parent claim.  Additionally, ZHANG teaches wherein the executing element is configured to: detect a CPU occupancy rate of each of the applications running in the background (figures 1 – 2; detect a CPU occupancy rate of each of the applications running in the background); determine the at least one application from the applications running in the background according to the CPU occupancy rate of each application (figure 2 item S203 – S206; determine the at least one application from the applications running in the background according to the CPU occupancy rate of each application); and turn off the at least one application (figure 2 items S206/S208; turn off the at least one application).

Regarding claim 7, as mentioned above in the discussion of claim 6, ZHANG teach all of the limitations of the parent claim.  Additionally, ZHANG teaches wherein determining, by the executing element, the at least one application from the applications running in the background according to the CPU occupancy rate of each application comprises: 
determining, by the executing element, the at least one application from the applications running in the background according to the CPU occupancy rate of each application and an importance level to which the each application belongs (figures 3A-3B program types and threshold; the at least one application from the applications running in the background according to the CPU occupancy rate of each application and an importance level to which the each application belongs); or, 
determining, by the executing element, the at least one application from the applications running in the background according to the CPU occupancy rate of each application and a priority of the each application (figures 3A-3B white list; the at least one application from the applications running in the background according to the CPU occupancy rate of each application and a priority of the each application); or, 
determining, by the executing element, the at least one application from the applications running in the background according to the CPU occupancy rate of each application, an importance level to which the each application belongs, and a priority of the each application ((figures 3A-3B white list; determining, by the terminal, the at least one application from the applications running in the background according to the CPU occupancy rate of each application, an importance level to which the each application belongs, and a priority of the each application).

Regarding claim 8, as mentioned above in the discussion of claim 5, ZHANG teach all of the limitations of the parent claim.  Additionally, ZHANG teaches wherein the determining element is further configured to determine, when photographing by the plurality of cameras (paragraph 0092; wherein the determining element is further configured to determine, when photographing by the plurality of cameras), that a first application automatically starts running in the background (figure 2 application program run; a first application automatically starts running in the background), and determine that a preset application list does not comprise the first application, wherein applications in the preset application list are allowed to run in the background  (figures 3A-3B program type/white list; determine that a preset application list does not comprise the first application, wherein applications in the preset application list are allowed to run in the background) when the plurality of cameras are photographing (paragraph 0092; when the plurality of cameras are photographing); and the executing element is further configured to turn off the first application (figures 2 and 3A-3B clean; is further configured to turn off the first application).

Regarding claim 9, ZHANG teaches a terminal, comprising: a processor (figure 7 item 702), wherein the processor is configured to implement the method as claimed in claim 1 (please see claim 1 above) when executing a computer program stored in a memory (paragraphs 0090, 0093, and 0098; executing a computer program stored in a memory).

Regarding claim 10, ZHANG teaches a readable storage medium, storing a computer instruction that, wherein when the computer instruction runs on a computer (paragraphs 0090, 0093, and 0098), the computer is caused to perform the method as claimed in claim 1 (please see claim 1 above).

Regarding claim 11, as mentioned above in the discussion of claim 2, ZHANG teach all of the limitations of the parent claim.  Additionally, ZHANG teaches wherein after turning off, by the terminal, the at least one of applications running in the background, the method further comprising: when photographing by the plurality of cameras, determining, by the terminal, that a first application automatically starts running in the background (figure 2 application program run; after turning off, by the terminal, the at least one of applications running in the background, the method further comprising: when photographing by the plurality of cameras, determining, by the terminal, that a first application automatically starts running in the background); determining, by the terminal, that a preset application list does not comprise the first application, wherein applications in the preset application list are allowed to run in the background when the plurality of cameras are photographing (figures 3A-3B white list; determining, by the terminal, that a preset application list does not comprise the first application, wherein applications in the preset application list are allowed to run in the background when the plurality of cameras are photographing); and turning off, by the terminal, the first application (figures 1 – 2; turning off, by the terminal, the first application).

Regarding claim 12, as mentioned above in the discussion of claim 3, ZHANG teach all of the limitations of the parent claim.  Additionally, ZHANG teaches wherein after turning off, by the terminal, the at least one of applications running in the background, the method further comprising: when photographing by the plurality of cameras, determining, by the terminal, that a first application automatically starts running in the background (figures 1 - 2 application program run; after turning off, by the terminal, the at least one of applications running in the background, the method further comprising: when photographing by the plurality of cameras, determining, by the terminal, that a first application automatically starts running in the background); determining, by the terminal, that a preset application list does not comprise the first application, wherein applications in the preset application list are allowed to run in the background when the plurality of cameras are photographing (figures 3A – 3B, application list and white list; determining, by the terminal, that a preset application list does not comprise the first application, wherein applications in the preset application list are allowed to run in the background when the plurality of cameras are photographing); and turning off, by the terminal, the first application (figure 2 item S206; turning off, by the terminal, the first application).

Regarding claim 13, as mentioned above in the discussion of claim 6, ZHANG teach all of the limitations of the parent claim.  Additionally, ZHANG teaches wherein the determining element is further configured to determine, when photographing by the plurality of cameras, that a first application automatically starts running in the background, and determine that a preset application list does not comprise the first application, wherein applications in the preset application list are allowed to run in the background when the plurality of cameras are photographing (figures 3A-3B program types and threshold along with whitelist; wherein the determining element is further configured to determine, when photographing by the plurality of cameras, that a first application automatically starts running in the background, and determine that a preset application list does not comprise the first application, wherein applications in the preset application list are allowed to run in the background when the plurality of cameras are photographing); and the executing element is further configured to turn off the first application (figure 2 items S206/S208; the executing element is further configured to turn off the first application).

Regarding claim 14, as mentioned above in the discussion of claim 7, ZHANG teach all of the limitations of the parent claim.  Additionally, ZHANG teaches wherein the determining element is further configured to determine, when photographing by the plurality of cameras, that a first application automatically starts running in the background, and determine that a preset application list does not comprise the first application, wherein applications in the preset application list are allowed to run in the background when the plurality of cameras are photographing (figures 3A-3B program types and threshold along with whitelist; wherein the determining element is further configured to determine, when photographing by the plurality of cameras, that a first application automatically starts running in the background, and determine that a preset application list does not comprise the first application, wherein applications in the preset application list are allowed to run in the background when the plurality of cameras are photographing); and the executing element is further configured to turn off the first application (figure 2 item S206/S208; the executing element is further configured to turn off the first application).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Horie (US patent No. 6,628,833) teaches program threshold.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Usman Khan
/USMAN A KHAN/Primary Examiner, Art Unit 2696
09/14/2022